Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s reply filed on 11/30/21 is acknowledged.  Claims 2, 4, 9, and 17-19 were canceled.  Claims 1, 3, 5-8, 10-16, and 20-26 are pending and are under examination. 
Response to Reply
Claim Rejections - 35 USC § 112
In light of applicant’s claim amendments, the prior rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.
Prior Art Rejections
In light of applicant’s claim amendment, the prior art rejection over Rislove is modified.  The prior art rejections over Rislove in view of McConnaughey, and Rislove in view of Kundu are maintained.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, 8, 10-16, 22, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Rislove (US 4791065, previously cited and cited in IDS).
As to claim 1, Rislove discloses a fixed bed for a fixed-bed reactor, the fixed bed comprising: a particulate carrier; and at least one reactive substance, wherein the carrier is a silica compound (e.g., silica gel in col. 2, lines 58-66) and the at least one reactive substance is an organometallic pyridine compound, the organometallic pyridine compound being one of pyridinium chlorochromate, pyridinium dichromate and 
As to claim 3, see col. 3, lines 30-37.
As to claim 6, see claim 1 above, and col. 2-3 et seq.  Also see MPEP 2112.02. Also, Rislove does disclose treating his silica carrier with a phosphoric acid solvent, and having a concentration of organometallic pyridine compound of at most 10 weight percent (see e.g., p. 4-5 of the Office Action filed 7/8/20, and col. 2-4 of Rislove).  
As to claims 8 and 22, see e.g., col. 2-3 et seq.

As to claims 11-12, the claimed amounts are not sufficient to define over the prior art, absent some evidence of unexpected results in using the claimed concentration or amount.  See also col. 2-3 et seq.
As to claims 13-14, see claim 1 above, and col. 2-3 et seq., which discloses a transparent tube pack with a solid.  
As to claim 15, see col. 2-3 et seq.; and MPEP 2112.02 (see supra). 
As to claim 16, see e.g., col. 2 et seq.
As to claims 25-26, while Rislove discloses a ratio of 20 mL of impregnating solution per 5 grams of silica gel carrier, differences in the amount or ratio will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such amount or ratio is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  MPEP 2144.05 II.B.  
Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rislove in view of McConnaughey (US 3684456, previously cited). 
See Rislove supra.
While Rislove discloses other acids may be used, Rislove does not specifically disclose at least one other acid.  McConnaughey discloses a colorimetric detector tube for determining alcohol in the breath contains a reagent of granular silica gel . 
Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rislove in view of Kundu et al. (“Kundu,” US 5071769, previously cited). 
See Rislove supra.
As to claims 5 and 20, Rislove does not specifically disclose the particle size distribution of the silica compound of at least 0.1 mm to at most 1.5mm.  Kundu discloses suitable solid matrix materials for coupling with nitroprusside salts and for covalent binding to amines include high surface area materials such as silica gels, glass materials such as controlled porous glass, granular cellulosic or agarose based materials, cross-linked dextran polymers, inorganic or organic ion exchanger materials, kieselsur and other silicate materials. Preferred first and second solid matrix materials for the vapor phase devices of the present invention are the high surface area gel materials such as silica gels which are characterized by their high surface area, high flow properties and exceptional dimensional stability. While silica gels of varying sizes and porosities may be used, materials with pore diameters between about 60 and about 1000 angstroms and particle sizes between about 40 and about 400 microns are preferred.  See e.g., col. 15, line 48 to col. 16, line 13.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed  
Allowable claims
Claims 23 and 24 are allowed. 
The following is a statement of reasons for no prior art rejections being applied to claims 23-24: the prior art of record (Rislove) fails to teach or fairly suggest a solution comprising acetic anhydride, in combination with the remaining features and elements of the claimed invention.
Response to Arguments
Applicant's arguments filed 11/30/21 have been fully considered but they are not persuasive.   
In response to applicant’s arguments, please refer to the Office’s response to arguments section in the prior Office Actions filed 3/30/21 and 8/31/21. 
In response to applicant’s arguments that “there is no teaching and no suggestion in Rislove as to a carrier that has a concentration of the organometallic pyridine compound of at most 10 weight percent, wherein the organometallic pyridine compound is one of pyridinium chlorochromate, pyridinium dichromate and bispyridine chromium trioxide as claimed.  There is no teaching or suggestion that providing a carrier that has a concentration of one of pyridinium chlorochromate, pyridinium dichromate and bispyridine chromium trioxide that is at most 10 weight percent leads to . 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as stated in the previous Office Actions, Rislove explicitly.
In response to applicant’s arguments “although Rislove discloses that acids other than sulfuric may be used to practice the invention include phosphoric acid, polyphosphoric acid, methanesulfonic acid and para-toluenesulfonic acid, there is no teaching and no suggestion in Rislove as to using one of pyridinium chlorochromate, pyridinium dichromate and bispyridine chromium trioxide that is dissolved in a solvent, wherein the solvent also comprises phosphoric acid or an aqueous solvent that contains at least 50% phosphoric acid as claimed,” the Office respectfully disagrees.  In this case, as stated in the previous Office Actions, Rislove explicitly suggests in e.g., col. 3 et seq., “Acids other than sulfuric which may be used to practice this invention include phosphoric acid, polyphosphoric acid, methanesulfonic acid and para-toluenesulfonic acid.”  Based on this expliclit disclosure by Rislove, one skilled in the art would be motivated to substitute the known sulfuric acid with the known phosphoric acid.  Furthermore, the claimed concentration or amount are not sufficient to define over the prior art, absent some evidence of unexpected results in using the claimed concentration or amount.  See also MPEP 2144.05 II.B.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



3/3/2022